UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File number 811-21726 Parr Family of Funds (Exact name of registrant as specified in charter) 5100 Poplar Avenue, Suite 3117 Memphis, TN (Address of principal executive offices) (Zip code) Matrix Capital Group, Inc. 630 Fitzwatertown Road Building A, 2nd Floor Willow Grove, PA 19090 (Name and address of agent for service) Registrant's telephone number, including area code: 901.680.5266 Date of fiscal year end: April 30, 2010 Date of reporting period: 007/01/2008 to 06/30/2009 ITEM 1. PROXY VOTING RECORD: Exhibit A is attached for The USX China Fund a series of the Parr Family of Funds. SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Parr Family of Funds By: /s/ Stephen L. Parr Stephen L. Parr, President Date: August 7, 2009 Exhibit A The USX China Fund July 1, 2008 to June 30, 2009 (a) (b) (c) (d) (e) (f) (g) (h) (i) Issuer Ticker Cusip Meeting Date Description of Vote Issuer v. SH Voted? Vote Cast For/Against Mgmt Perfect World Co. Ltd. PWRD 71372U104 7/4/2008 Amendment of the section 5.2(A) (1) of the share incentive plan by replacing it with the following paragraph: "Ten years from the date it is granted, unless an earlier time is set in the award agreement Issuer YES ABSTAIN ABSTAIN Ratification of the appointment of the independent auditor Pricewaterhousecoopers for the fiscal year 2007. Issuer YES FOR FOR Appointment of the independent auditor Pricewaterhousecoopers for the fiscal year 2008. Issuer YES FOR FOR Inclusion of financial statements of fiscal year 2007 in the company's 2007 annual report. Issuer YES FOR FOR To authorize each of the directors to take any and every action that might be necessary to effect the foregoing resolutions 1 to 4 as such director, in his absolute discretion, thinks fit. Issuer YES FOR FOR General Steel Holdings Inc. GSI 7/25/2008 Election of Director:Zuosheng Yu Issuer YES FOR FOR Election of Director:John Chen Issuer YES FOR FOR Election of Director:Danli Zhang Issuer YES FOR FOR Election of Director:Ross Warner Issuer YES FOR FOR Election of Director:John Wong Issuer YES FOR FOR Election of Director:Qinghai Du Issuer YES FOR FOR Election of Director:Zhongkui Cao Issuer YES FOR FOR Election of Director:Chris Wang Issuer YES ABSTAIN ABSTAIN Election of Director:Fred Hsu Issuer YES FOR FOR To approve and ratify the appointment of Moore Stephens Wurth Frazer and Torbet, LLP as the Company's independent auditors for the fiscal year ending December 31, 2008. Issuer YES ABSTAIN ABSTAIN To approve and ratify the Company's 2008 equity incentive plan. Issuer YES AGAINST AGAINST WSP Holdings Limited WH 92934F104 8/14/2008 To elect Mr. Piao Longhua as a Director and Chairman of the Board of Directors of the Company Issuer YES FOR FOR To elect Mr. Abdul Halim Bin Harun as a Director and Vice Chairman of the Board of Directors of the Company Issuer YES FOR FOR To elect Mr. Xu Xizhong as a Director of the Company Issuer YES FOR FOR To reappoint Deloitte Touche Tohmatsu CPA Ltd. as the independent auditor of the Company for the fiscal year 2008 and authorize the Board of Directors to fix their remuneration. Issuer YES FOR FOR To authroize each of Piao Longhua and Thi Yip Kok (each, an "officer") to take any and every action that might be necessary to effect the Foregoing resolutions as such officer, in his absolute discretion thinks fit. Issuer YES ABSTAIN ABSTAIN Huaneng Power International. Inc. HNP 8/27/2008 Proposal regarding the election of additional directors:to approve the election of Mr. Cao Peixi as Director of the Sixth Session of the Board of Directors of the Company Issuer YES FOR FOR Proposal regarding the election of additional directors:to approve the election of Mr. Huang Jian as Director of the Sixth Session of the Board of Directors of the Company Issuer YES FOR FOR SORL Auto Parts, Inc. SORL 78461U101 9/9/2008 Directors recommend:a vote for election of the following nominees:1) Xiao Ping Zhang, 2) Xiao Feng Zhang, 3) Jung Kang Chang, 4) Li Min Zhang, 5) Zhi Shong Wang, 6) Yi Guang Huo, 7) Jiang Hua Feng Issuer YES FOR ALL FOR ALL To ratify the appointment of Rotenberg & Co. LLP as the Company's independent registered public accounting firm for fiscal year 2008. Issuer YES FOR FOR Netease.Com, Inc. NTES 64110W102 9/5/2008 Re-election of Director:William Ding Issuer YES ABSTAIN ABSTAIN Re-election of Director:Michael Tong Issuer YES ABSTAIN ABSTAIN Re-election of Director:Alice Cheng Issuer YES ABSTAIN ABSTAIN Re-election of Director:Lun Feng Issuer YES ABSTAIN ABSTAIN Re-election of Director:Denny Lee Issuer YES ABSTAIN ABSTAIN Re-election of Director:Michael Leung Issuer YES ABSTAIN ABSTAIN Re-election of Director:Joseph Tong Issuer YES ABSTAIN ABSTAIN Appoint Pricewaterhousecoopers Zhong Tian CPAs Limited Company as independent auditors of Netease.Com. Inc for the fiscal year ending December 31, 2008 Issuer YES FOR FOR Giant Interactive Group, Inc. GA 9/12/2008 Re-election of Andy Y. Yan as a Director of the Company Issuer YES FOR FOR Re-election of Paul C.Y. Chu as a Director of the Company Issuer YES FOR FOR Increase in the authorized stock options under the 2007 performance incentive plan. Issuer YES AGAINST AGAINST Appointment of the independent auditor Ernst & Young Hua Ming for the fiscal year 2008 Issuer YES ABSTAIN ABSTAIN China-Biotics, Inc. CHBT 16937B109 9/12/2008 Directors recommend:A vote for election of the following nominees:1) Mr. Jinan Song, 2) Dr. Ji Weii Chin, 3) Dr. Wen Min Du, 4) Mr. Simon Yick Issuer YES FOR FOR Ratify the appointment of BDO McCAbe Lo Limited as the Company's independent auditors for the fiscal year ending March 31, 2008 Issuer YES ABSTAIN ABSTAIN Shengdatech.Inc. SDTH 9/15/2008 Directors recommend:a vote for election of the following nominees: 1) Xiangzhi Chen, 2) Anhui Guo, 3) Dongquan Zhang, 4) Carl Mudd, 5) Sheldon Saidman Issuer YES FOR FOR FUQI International, Inc. FUQI 36102A207 10/10/2008 Directors recommend:a vote for election of the following nominees: 1) Yu Kwai Chong, 2) Ching Wan Wong, 3) Lie Xi Zhuang, 4) Hon. Lily Lee Chen, 5) Eileen B. Brody, 6) Victor A. Hollander, 7) Jeff Haiyong Liu Issuer YES FOR FOR Approve the reappointment of Stonefield Josephson, Inc. as the Company's independent registered public accounting firm for the year ending December 31, 2008 Issuer YES FOR FOR China Fire & Security Group, Inc. CFSG 16938R103 10/20/2008 Directors recommend:A vote for electioin of the following nominees: 1) Gangjin Li, 2) Brian Lin, 3) Tieying Guo, 4) Guoyou Zhang, 5) Xuewen Xiao, 6) Xianghua Li, 7) Albert McLelland Issuer YES FOR FOR China-Biotics, Inc. CHBT 16937B109 9/12/2008 Directors recommend:a vote for election of the followoing nominees: 1) Mr. Jinan Song, 2) Dr. Ji Wei Chin, 3) Dr. Wen Min Du, 4) Mr. Simon Yick Issuer YES FOR FOR Ratify the appointment of BDO McCabe Lo Limited as the Company's independent auditors for the fiscal year ending March 31, 2008. Issuer YES FOR FOR E-House China Holdings, Ltd. EJ 26852W103 10/16/2008 The resolution as set out in paragraph 1(A) of the Notice of Annual General Meeting regarding the appointment of May Wu as an independent Director of the Company. Issuer YES FOR FOR The resolution as set out in paragraph 1(B) of the Notice of Annual General Meeting regarding the appointment of Yunchang Gu as an independent Director of the Company. Issuer YES FOR FOR The resolution as set out in paragraph 1(C) of the Notice of Annual General Meeting regarding the appointment of Zhijie Zeng. Issuer YES FOR FOR The resolution as set out in paragraph 2 of the Notice of Annual General Meeting regarding the Company's repurchase of its own shares Issuer YES FOR FOR The resolution as set out in paragraph 3 of the Notice of Annual General Meeting regarding the Company's Articles of Association. Issuer YES FOR FOR The resolution as set out in paragraph 4 of the Notice of Annual General Meeting regarding the Company's share incentive plan. Issuer YES FOR FOR Gushan Environmental Energy GU 40330W106 11/10/2008 Re-election of Mr. Kang Nam Chu as a Director of the Company. Issuer YES FOR FOR Re-election of Mr. Dongming Zhang as a Director of the Company. Issuer YES FOR FOR Re-appointment of the independent auditor KPMG for the fiscal year 2008. Issuer YES FOR FOR To adopt and approve the 2007 Annual Report of the Company, including the audited financial statements for the year endedDecember 31, 2007 Issuer YES FOR FOR Xinyuan Real Estate Co. Ltd. XIN 98417P105 12/5/2008 Approve by ordinary resolution the manner of purchase with respect to the Company's share repurchase program. Issuer YES FOR FOR Amend by special resolution articles 16 through 18 of the amended and restated Articles of Association of the Company, the "restated articles") such that, subsequent to the share repurchase program described in Proposal 1, all as more fully described in the Proxy Statement Issuer YES FOR FOR Ratify by ordinary resolution the appointment of the independent auditor Ernst & Young Hua Ming for the fiscal year 2008. Issuer YES FOR FOR Noah Education Holdings, Ltd. NED 65487R303 12/18/2008 To ratify the company's repurchases of its own shares. Issuer YES FOR FOR To declare cash dividends for the fiscal year ended June 30, 2008. Issuer YES FOR FOR To approve the amendment of the Company's Articles of Association. Issuer YES FOR FOR To approve the amendment of the Company's 2007 share incentive plan. Issuer YES ABSTAIN ABSTAIN To approve the adoption of the Company's 2008 share incentive plan. Issuer YES ABSTAIN ABSTAIN To approve the financial statement of the fiscal year ended June 30, 2008. Issuer YES FOR FOR ChinaCast Education Corporation CAST 16946T109 12/18/2008 Directors recommend:a vote for election of the following nominees: 1) Ron Chan Tze Ngon, 2) Yin Jianping, 3) Daniel Tseung, 4) Justin tang, 5) Richard Xue Issuer YES Withhold all nom. Withhold all nom. Proposal to ratify the appointment of Deloitte Touche Tohmatsu CPA Ltd. As the Company's independent auditors. Issuer YES AGAINST AGAINST To transact any other business as may properly be presented at the annual meeting or any adjourment or postponement thereof. Issuer YES ABSTAIN ABSTAIN China Information Security Tech, Inc. CPBY 16944F101 5/15/2009 Directors recommend: a vote for election of the following nominees: 1) Jiang Huai Lin; 2) Zhiqiang Zhao; 3) Yun Sen Huang; 4) Quiang Lin, 5) Sean Shao Issuer YES FOR FOR To ratify the selection by the audit committee of GHP Horwath, P.C. as the Company's independent registered public accounting firm for the fiscal year endingDecember 31, 2009 Issuer YES FOR FOR Heckmann Corporation HEK 5/6/2009 Directors recommend: a vote for election of the following nominees: 1) Lou Holtz; 2) Edward A. Barkett; 3) Dan Quayle; 4) Andrew D. Seidel Issuer YES FOR FOR Approval of an amendment to our Certificate of Incorporation to increase the number of authorized shares of common stock from 250,000,000 to 500,000,000. Issuer YES AGAINST AGAINST Approval of the Heckmann Corporation 2009 equity incentive plan. Issuer YES FOR FOR Ratification of the appointment of GHP Horwath, P.C. as independent auditors for the fiscal year ending December 31, 2009. Issuer YES FOR FOR Approval of any motion to transact such other business as may properly come before the annual meeting or any adjournment. Issuer YES ABSTAIN ABSTAIN Diana Shipping, Inc. DSX Y2066G104 5/5/2009 Directors recommend:a vote for election of the following nominees: 1) Simeon P. Palios; 2) Anastassis C. Margaronis; 3) Loannis G. Zafirakis Issuer YES FOR FOR To approve the appointment of Ernst & Young (Hellas) as the Company's independent auditors for the fiscal year ending Dec. 31, 09 Issuer YES FOR FOR Fushi Copperweld, Inc. FSIN 36 5/14/2009 Directors recommend:a vote for election of the following nominees: 1) Li Fu, 2) W. Christopher Wang, 3) Barry Raeburn, 4) Feng Bai, 5) Jiping Hua, 6) John Francis Perkowski Issuer YES FOR FOR Ratification of the appointment of Moore Stephens Wurth Frazer and Torbet, LLP as the Company's independent auditor for the fiscal year ending December 31, 2009. Issuer YES FOR FOR Zhongpin, Inc. HOGS 98952K107 6/15/2009 Directors recommend:a vote for election of the following nominees: 1) Xianfu Zhu, 2) Baoke Ben, 3) Min Chen, 4) Raymond Leal, 5) Yaoguo Pan Issuer YES FOR FOR Ratify the appointment of BDO Guangdong Dahua Delu CPAs, independent registered public accountants, as the Company's independent auditors for the fiscal year ending December 31, 2009. Issuer YES ABSTAIN ABSTAIN New Dragon Asia Corp. NWD 64378H102 5/21/2009 Directors recommend: a vote for election of the following nominees: 1) Heng Jing Lu, 2) De Lin Yang, 3) Li Xia Wang, 4) Qi Xue, 5) Ling Wang, 6) Feng Ju Chen, 7) Zhi Yong Jiang Issuer YES FOR FOR To ratify the Board of Director's selection of Crowe Horwarth LLP to serve as the Company's independent accountants for the fiscal year ending December 25, 2009 Issuer YES FOR FOR To amend the existing New Dragon Asia Corp. equity incentive plan to allow for the grant of restricted stock and for grants to employees Issuer YES ABSTAIN ABSTAIN To approve an amendment to the Company's certificate of incorporation to effect a reverse split of our service a common stock at a ratio of 1 for 10. Issuer YES FOR FOR Fuqi International, Inc. FUQI 36102A207 6/1/2009 Directors recommend: a vote for election of the following nominees: 1) Yu Kwai Chong, 2) Ching Wan Wong, 3) Lie Xi Zhuang, 4) Lily Lee Chen, 5) Eileen B. Brody, 6) Victor A. Hollander, 7) Jeff Haiyong Liu Issuer YES FOR FOR Approve the reappointment of Stonefield Josephson, Inc. as the Company's independent registered public accounting firm for the year ending December 31, 2009. Issuer YES FOR FOR Approve the Fuqi International, Inc. 2009 omnibus incentive plan. Issuer YES FOR FOR Wuhan General Group China, Inc. WUHN 6/23/2009 Directors recommend:a vote for electioin of the following nominees: 1) Ge Zengke, 2) Huang Zhaoqi, 3) David K. Karnes, 4) Brian Lin, 5) Shi Yu, 6) Xu Jie, 7) Zheng Qingsong Issuer YES FOR FOR Sinohub, Inc SIHI.OB 82935L101 6/18/2009 The Board of Directors recommends a vote FOR each director of the Company listed below, to serve until the Annual Meeting of Stockholders following the 2009 fiscal year and until such director's repsective successors shwall be elected and qualified, or until such such director's earlier death, resignation or removal form office.Henry t. Cochran, Lei Xia, Charges t. Kimball, Will Wang Graylin, Afshin Yazdian Issuer YES FOR FOR The Board of Directors recommends a vote FOR each director of the Company listed below, to serve until the Annual Meeting of Stockholders following the 2009 fiscal year and until such director's respective successors shall be elected and qualified, or until such director's earlier death, resignation or removal from office, Dr. richard L. King, Ph.D., Robert S. Torino Issuer YES ABSTAIN ABSTAIN The Board of Directors recommends a vote FOR ratificatioin of the Amended and Restated 2008 SinoHub, Inc. Stock Plan Issuer YES ABSTAIN ABSTAIN The Board of Directors recommends a vote FOR ratification of the appointment of Jimmy C.H. Chung & Co. as the independent auditors for the Company for the fiscal year ending December 31, 2009 Issuer YES AGAINST AGAINST Election of Director:Henry T. Cochran Issuer YES FOR FOR Election of Director:Lei Xia Issuer YES FOR FOR Election of Director:Charles T. Kimball Issuer YES FOR FOR Election of Director:Will Wang Graylin Issuer YES FOR FOR Election of Director:Dr. Richard L. King, PH.D. Issuer YES FOR FOR Election of Director:Robert S. Torino Issuer YES FOR FOR Election of Director:Afshin Yazdian Issuer YES FOR FOR Ratification of the amended and restated 2008 Sinohub, Inc. stock plan. Issuer YES ABSTAIN ABSTAIN Ratification of the appointment of Jimmy C.H. Chung & Co. as the independent auditors for the Company for the fiscal year ending December 31, 2009 Issuer YES ABSTAIN ABSTAIN Advanced Battery Technologies, Inc. ABAT 00752H102 6/25/2009 Directors recommend: a vote for election of the following nominees: 1) Zhiguo Fu, 2) Guohua Wan, 3) Guopeng Gao, 4) Hongjun Si, 5) Liqui Bai, 6) John MdFadden, 7) Yulin Hao, 8) Ning Li, 9) Shaoqui Xia, 10) Shiyan Yang, 11) Cosimo Patti Issuer YES FOR FOR To approve the filing of an amendment to the certificate of incorporation to increase the number of authorized shares of common stock. Issuer YES AGAINST AGAINST To approve the Advanced Battery Technologies, Inc. 2009 equity incorporation to increase the number of authorized shares of common stock Issuer YES AGAINST AGAINST WSP Holdings WH 92934F104 8/7/2009 To re-elect Mr. Dennis D. Zhu as a Director of the Company Issuer YES FOR FOR To re-elect Mr. Anthony J. Walton as a Director of the Company Issuer YES FOR FOR To re-elect Mr. Jing Lu as a Director of the Company Issuer YES FOR FOR To reappoint Deloitte Touche Tohmatsu CPA Ltd. as the independent auditor of the Company for the fiscal year 2009 and authorize the Board of Directors to fix their remuneration Issuer YES FOR FOR To authorize each of Piao Longhua and Thi Yip Kok (each, an "officer") to take any and every action that might be necessary to effect the foregoing resolutions as such officer, in hisabsolute discretion, thinks fit. Issuer YES ABSTAIN ABSTAIN Harbin Electric, Inc. HRBN 41145W109 8/20/2009 Directors recommend: a vote for election of the following nominees: 1) Tianfu Yang, 2) Lanxiang Gao, 3) Ching Chuen Chan, 4) David Gatton, 5) Yunyue Ye Issuer YES FOR FOR Proposal to ratify the appointment of Moore Stephens Wurth Frazer and Torbet, LLP as the Company's independent auditors. Issuer YES ABSTAIN ABSTAIN
